DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 04/08/2022, Claims 1-7 are pending. No new matter has been added. 


With respect to the amendment filed on 04/08/2022, see pages 5-6, the Applicant's arguments are persuasive with regard to the objection of Claims. Therefore, the objection of Claims are withdrawn. With further search and considerations, Claims 1-7 are allowed. 











Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-7 are allowed. 
Independent Claims 1 and 7 respectively recite the limitations of: reading design data of a plurality of patterns formed on a sample and characteristic information indicating characteristics of each of the patterns from a storage device, the characteristic information being additionally written in the design data; dividing a pattern formed region of the sample on which the patterns are formed, into a plurality of regions where the characteristics within each region are of a similar pattern type and characteristics of different of the plurality of regions are different from each other, on a basis of the characteristic information and pattern type; calculating parameter information according to the characteristics with respect to each of the regions, where the parameter information is filter coefficients, so that each of the plurality of regions has a respective filter characteristic, for generating a reference image by calculating with the design data to be used in an inspection of the patterns; and generating the reference image from the design data on a basis of the calculated parameter information.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Kitamura et al. in paragraph [0038] discloses a reference pattern generation device configured to generate a reference pattern represented by one or more lines from the data, each of the one or more lines comprising one of a line segment and a curve, an image generation device configured to generate the image of the pattern to-be-inspected, a detecting device configured to detect an edge of the image of the pattern to-be- inspected an inspection device configured to inspect the pattern to-be-inspected by comparing the edge of the image of the pattern to-be-inspected with the one or more lines of the reference pattern and a repeated defect recognition device configured to recognize repeated defects, which relate to the same geometric information of the data, from defect information obtained by the inspection device from semiconductor devices that are fabricated based on the data; reference image is generated based on pattern features. 

However, Kitamura et al., even if combined, fail to teach or suggest reading design data of a plurality of patterns formed on a sample and characteristic information indicating characteristics of each of the patterns from a storage device, the characteristic information being additionally written in the design data; dividing a pattern formed region of the sample on which the patterns are formed, into a plurality of regions where the characteristics within each region are of a similar pattern type and characteristics of different of the plurality of regions are different from each other, on a basis of the characteristic information and pattern type; calculating parameter information according to the characteristics with respect to each of the regions, where the parameter information is filter coefficients, so that each of the plurality of regions has a respective filter characteristic, for generating a reference image by calculating with the design data to be used in an inspection of the patterns; and generating the reference image from the design data on a basis of the calculated parameter information, as required by claims 1 and 7. Indeed, these references are silent about any such generating of filters specific to features of the regions in image and calculating parameters to generate reference image for inspection of patterns in image. The remaining cited art of record does not cure this deficiency. Accordingly, claims 1 and 7 are allowed. Claims 2-6 are allowed by virtue of their dependency on claim 1. 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180238816 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Pinalben Patel/Examiner, Art Unit 2661